                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

  GEORGE MCCRAVEY,                                 )
                                                   )
                Plaintiff,                         )
                                                   )
  v.                                               )       No.:         2:20-CV-189-DCLC-CRW
                                                   )
  HAWKINS COUNTY JAIL,                             )
  SOUTHERN HEALTH PARTNERS,                        )
  BUTCH GALLION,                                   )
  AUTUMN ARMSTRONG, and                            )
  RONNIE LAWSON,                                   )
                                                   )
                Defendants.                        )

                                       JUDGMENT ORDER

        For the reasons set forth in the memorandum opinion filed herewith, this pro se prisoner’s

 complaint for relief filed under 42 U.S.C. § 1983 is DISMISSED for want of prosecution pursuant

 to Fed. R. Civ. P. 41(b). Because the Court CERTIFIED in the memorandum opinion that any

 appeal from this order would not be taken in good faith, should Plaintiff file a notice of appeal, he

 is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

        The Clerk is DIRECTED to close the file.

        SO ORDERED.

                                                               s/Clifton L. Corker
                                                               United States District Judge



  ENTERED AS A JUDGMENT
  /s/ John L. Medearis
  CLERK OF COURT




Case 2:20-cv-00189-DCLC-CRW Document 8 Filed 10/08/20 Page 1 of 1 PageID #: 22
